THIRD LEASE MODIFICATION


           THIS THIRD LEASE MODIFICATION (“Modification”) is made and entered
into as of this 31st day of October, 2011, by and between AMERICAN CENTER LLC, a
Michigan limited liability company (“Landlord”), and SUN COMMUNITIES OPERATING
LIMITED PARTNERSHIP, a Michigan limited partnership (“Tenant”).


           WHEREAS, Landlord and Tenant entered into that certain Lease dated
November 1, 2002, as amended by that certain First Lease Modification dated
December 14, 2007 and that certain Second Lease Modification dated August 6,
2008 (the “Lease”), with respect to certain premises located in the American
Center (the “Building”), Southfield, Michigan, commonly known as Suite 200
consisting of approximately 31,346 rentable square feet / 29,024 usable square
feet (the “Original Premises”) and the First Floor Fitness Center (“First Floor
Fitness Center”) consisting of approximately 5,344 rentable square feet / 4,771
usable square feet, as more particularly described in the Lease (the
“Premises”); and


           WHEREAS, Tenant desires to lease from Landlord that certain space on
the seventeenth floor of the Building, consisting of 11,493 rentable square
feet/10,235 usable square feet, as more particularly described on Exhibit A
attached hereto (the “Expansion Premises”), subject to the terms and conditions
set forth below.


           NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant intending to
be legally bound, agree and amend the Lease as follows:


1. In the event of any inconsistency between the provisions, terms, and
conditions in the Lease or in this Modification, this Modification shall
control.  Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Lease. Except as otherwise expressly modified, the
parties hereby expressly ratify, reaffirm and agree to be bound by each and
every obligation under the Lease.  Landlord and Tenant acknowledge and agree
that the Lease is in full force and effect and that, as of the date hereof, the
Lease is subject to no offsets, claims, counterclaims or defenses by Landlord or
Tenant of any nature whatsoever. Tenant acknowledges that Landlord is not in
default under any of the terms of the Lease.  Landlord acknowledges that Tenant
is not in default under any of the terms of the Lease.


2. The initial term of the Lease for the Expansion Premises (the “Initial Term”
or “Term”) will commence (the “Commencement Date”) upon the issuance of a
temporary certificate of occupancy.  The Term of the Lease for the Expansion
Premises shall be co-terminus with Tenant’s Original Premises as extended
herein, expiring October 31, 2016.  Upon request by Landlord, Tenant will
execute a written instrument confirming the Commencement Date, the Rent
Commencement Date, and the Expiration Date of the Initial Term.  Effective on
the Commencement Date, the Lease shall be amended to include the Expansion
Premises.  After the Commencement Date, the defined term Premises shall include
the Expansion Premises.


3. Notwithstanding anything contained in the Lease to the contrary and
consistent with the Second Lease Modification, the term of the Lease for the
Original Premises and the First Floor Fitness Center shall be extended for
fourteen (14) months commencing September 1, 2015 and expiring on October 31,
2016 (the “New Expiration Date”).


4. The monthly Base Rent for the Expansion Space commencing November 1, 2011
through October 31, 2016 shall be as follows:
 
 
 
 

--------------------------------------------------------------------------------

 


November 1, 2011**– October 31, 2014 = $17,239.50
November 1, 2014 through October 31, 2016 = $17,718.38


** The above assumes a Commencement Date of November 1, 2011 for the Expansion
Space.


5. The monthly Base Rent for the Original Premises commencing September 1, 2015
through October 31, 2016 shall be as follows:


November 1, 2011 – August 31, 2015 = $55,508.54
September 1, 2015 – October 31, 2016 = $52,243.33


6. The monthly Base Rent for the First Floor Fitness Center commencing September
1, 2015 through October 31, 2016 shall be as follows:


November 1, 2011 – August 31, 2015 = $0.00
September 1, 2015 – October 31, 2016 = $1,990.64


7. Effective November 1, 2011, the monthly  Base Rent for the entire Premises,
which shall include the Original Premises, the First Floor Fitness Center and
the Expansion Space shall be as follows:


November 1, 2011** – October 31, 2014 = $72,748.04
November 1, 2014 – August 31, 2015 = $73,226.92
September 1, 2015 – October 31, 2016 = $71,952.35


** The above assumes a Commencement Date of November 1, 2011 for the Expansion
Space.


8. Landlord shall construct the Tenant Improvements in the Expansion Premises as
identified on Exhibit B attached hereto and made part hereof up to a cost of Two
Hundred Eighty Seven Thousand Three Hundred Twenty Five and No/100 Dollars
($287,325.00) (the "Tenant Improvement Allowance") in accordance with the plans
attached hereto as Exhibit A.  In the event that the cost of Landlord’s
construction of the Expansion Premises is less than the Tenant Improvement
Allowance, Tenant shall be permitted to use any portion of the Tenant
Improvement Allowance to refurbish the Original Premises or the Fitness Center
(the “Refurbishment Allowance”) at any time during the remaining term of the
Lease.  Such refurbishment shall be completed by the Landlord under the scope of
work specified by the Tenant.  The Refurbishment Allowance shall be used for the
direct costs of all labor and material (i.e. so-called “hard costs” such as
walls and carpet versus so called “soft costs” such as professional fees,
financing costs, etc.) actually incurred by Landlord in completing the
refurbishment.
 
 
 

--------------------------------------------------------------------------------

 
 
Tenant shall initiate the refurbishment by providing a written notice to
Landlord requesting that Landlord commence the refurbishment prior to October
31, 2013.  In the event that Tenant does not provide such notice to Landlord
prior to October 31, 2013, the Landlord shall not be obligated to provide the
Refurbishment Allowance.  Provided Tenant is not then in material monetary
default hereunder beyond expiration of any applicable cure period, at any time
from and after January 1, 2013, Landlord shall provide Tenant an additional
refurbishment allowance of $54,855.50 (the “Additional Allowance”).  The
Additional Allowance may be used by Tenant to refurbish and update the Original
Premises, the Expansion Premises and/or the First Floor Fitness Center, or at
Tenant’s direction to Landlord, may be applied towards Base Rent.  The
Additional Allowance shall be used for the direct costs of all labor and
material (i.e. so-called “hard costs” such as walls and carpet versus so called
“soft costs” such as professional fees, financing costs, etc.) actually incurred
by Landlord in completing the refurbishment.  Tenant shall initiate the
refurbishment by providing a written notice to Landlord requesting that Landlord
commence the refurbishment prior to January 31, 2013.  In the event that Tenant
does not provide such notice to Landlord prior to January 31, 2013, the Landlord
shall not be obligated to provide the Additional Allowance.  Such refurbishment
shall be completed by Landlord under the scope of work specified by Tenant.


9. Notwithstanding anything contained in the Lease to the contrary, provided
that no material monetary default then exists under the Lease beyond applicable
cure periods, Tenant shall have the right to extend the term of this Lease with
respect to (i) the Original Premises only, (ii) the Original Premises and the
Expansion Premises only, (iii) the Original Premises and the First Floor Fitness
Center only, or (iv) the Original Premises, the Expansion Premises and the First
Floor Fitness Center, for an additional five (5) year period from and after the
New Expiration Date (the “New Option Term”), provided that Tenant shall deliver
to Landlord written notice of its election to extend the term for the New Option
Term at least nine (9) months prior to the New Expiration Date and, in such
notice (the “New Option Exercise Notice”), Tenant shall designate whether Tenant
is exercising its option as options (i), (ii), (iii) or (iv) above (the “Option
Term Premises”).  Except for the granting of the New Option Term and except as
otherwise modified herein, the Lease shall remain in force and effect during the
New Option Term.  Rent per square foot during the New Option Term for the
Original Premises and Expansion Space shall be equal to the greater of: (i)
$20.40 per square foot, or (ii) ninety percent (90%) of the then prevailing
market level rent per square foot for comparable space in the
Building.  Commencing with the second year of the New Option Term and at the
beginning of each succeeding year during the New Option Term, the rent for the
Original Premises shall increase by $.40 per square foot per annum.  Rent per
square foot for the First Floor Fitness Center during the New Option Term shall
be equal to the greater of: (i) $4.62 per square foot, or (ii) ninety percent
(90%) of prevailing market level rent per square foot for comparable space in
the area of the First Floor Fitness Center on the first floor of the
Building.  Commencing with the second year of the New Option Term and at the
beginning of each succeeding year during the New Option Term, the rent for the
First Floor Fitness Center shall increase by $.15 per square foot per
annum.  Within ten (10) days of receipt of Tenant’s request, which Tenant may
make at any point within the twelve (12) months prior to the New Expiration
Date, Landlord shall provide Tenant with its calculation of the prevailing
market level rent per square foot for both (i) the comparable space in the
Building and (ii) the comparable space in the area of the First Floor Fitness
Center on the first floor of the Building, as well as the supporting
documentation used by Landlord for such calculation. Tenant shall not be
obligated to pay any common area expenses, operating costs, taxes or insurance
premiums with respect to the Original Premises, the First Floor Fitness Center
or the Expansion Premises during the New Option Term.  Within thirty (30) days
of Tenant’s delivery of the New Option Term Exercise Notice to Landlord,
Landlord shall pay Tenant a refurbishment allowance of $5.75 per rentable square
foot of the Option Term Premises.


10. Notwithstanding anything contained in this Modification to the contrary, in
the event of a Change of Control Event (as hereinafter defined), Tenant shall
have the right, by delivery of not less than sixty (60) days prior written
notice to Landlord, to terminate this Lease.  For purposes hereof, a “Change of
Control Event” shall mean the sale or other disposition of the Property by
Landlord or any other event which causes the principals of Landlord to cease to
be in control of the operation and management of the Building.  Upon such
termination by Tenant, Tenant shall vacate the entire Premises and return same
to Landlord in the condition required under the Lease and the Landlord and
Tenant shall be relieved of all further obligations under the Lease.


11. This Modification contains the entire understanding of the parties with
respect to the subject matter hereof and shall not be amended, altered or
changed except in writing executed by all parties hereof.


12. This Modification shall be binding upon, and shall inure to the benefit of,
the parties hereto, and their respective successors and permitted assigns.


13. This Modification may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall be considered one in
the same agreement.  A signed copy of this Modification delivered by facsimile
shall be binding on the parties.


[Remainder of Page Left Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
[Signature Page to First Lease Modification]


In Witness Whereof, the parties have executed this Modification as of the day
and year first above written.


Signed, sealed and delivered in the presence of:
 
Tenant:
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP,
a Michigan limited partnership
By: /s/ Karen J. Dearing                       
Name: Karen J. Dearing
Its: CFO

Landlord:
AMERICAN CENTER LLC,
a Michigan limited liability company
By: /s/ Paul A. Stodulski                          
Name: Paul A. Stodulski
Its: Manager


 
 

--------------------------------------------------------------------------------

 
 
 
 